DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 10 April 2019 has been entered; claims 1-9 remain pending. 

Claim Objections
Claims 1-9 are objected to because of the following informalities: regarding Claims 1 and 2, the preambles should read “A formulation comprising…” (emphasis added), Claims 3-6 preambles should read “The formulation according to claim 1…” (emphasis added); regarding Claim 7, the preamble should read “A method…” (emphasis added); regarding Claims 8 and 9: the preambles should read “The method according to claim 7…” (emphasis added), and regarding Claims 1-9, “Formulation” and “Composition” should likely not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 7, the scope of the method is unclear, as the Examiner is unsure whether there is an active desalination process and/or step of desalination occurring while adding the Formulation, as it is only mentioned in the preamble and further defined as a thermal desalination process in claim 9. The entire method appears to be limited to the adding step of the Formulation, and the connection to the desalination process is not clear; for example, is the Formulation to be added after desalination process has taken place to clean a membrane, where claim 7 requires a prior desalination step, or is the Formulation added during desalination? Additionally, it is unclear whether the recited Formulation is added to water being desalinated or added “neat” to a membrane or other desalination device.  For the purposes of examination, the Examiner will consider claim 7 as requiring a step of active desalination either before or during the adding step of the Formulation.
Regarding claims 8 and 9, they are rejected for being dependent on a rejected base claim. 

Allowable Subject Matter
Claims 1-9 are allowed pending resolution of the claim objections and 112(b) rejections of the claims set forth above, as none of the prior art teaches or suggests the formulation of claims 1 or 2, or the method of claim 7. 
The Examiner would like to acknowledge the following references which are relevant to the claimed invention but which fall short of teaching or suggesting the same: 
1) Kennedy et al. (U.S. Patent (Publication # 2017/0204266), in which is disclosed a coating composition (Paragraphs [0047-0049]) comprising a silicone emulsion and polyurethane dispersion, wherein the polyurethane dispersion comprises a dispersant which can be embodied as sodium lauryl sulfate (Paragraphs [0184-0185]; “at least one salt of an alkyl sulfate”), wherein 
2) Aliyar et al. (U.S. Patent Publication # 2014/0371317), in which is disclosed a composition comprising an aqueous silicone emulsion comprising 0.5 to 95 wt% silicone gum which is a hydroxyl terminated polydimethylsiloxane, resin, or silicone PSA which is a product of a hydroxy endblocked polydimethylsiloxane with a hydroxy functional silicate or silicone resin  (Paragraph [0043]), 0.1 to 90 wt% of an ethylene oxide/propylene oxide copolymer, and water “aqueous formulation) (Abstract), also optionally an enhancer which could be embodied as lauryl sulfate salts (Abstract; Paragraph [0140]); however, Aliyar does not teach both the recited polydimethylsiloxanes of claims 1 and 2 (hydroxy- and alkoxylated hydroxy-); and the lauryl sulfate salts are taught as one of many possible enhancers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778   
19 May 2021